FINAL OFFICE ACTION after RCE
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement sheet of drawings filed 10 DEC 2021 is approved.


Specification
The substitute Abstract of the Disclosure is approved.
The amended title of the invention is approved.


Claim Rejections - 35 USC § 103
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).  The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000).
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hanada et al. (US 2012/0307588 A1) in view of Mazzei (US 2009/0314702) - that incorporates by reference US 5863128 to Mazzei and further in view of:  GREEN et al. (US 3304564) or SACHNIK (US 3701482) or HSU (US 2006/000675 A1) or McKenna et al. (US 2016/0296900 A1).
HANADA et al. discloses the recited venturi mixer comprising a throttle portion 2 connected to a conical portion 1/9 via a threaded connection 11, 15; the throttle portion 2 and conical portion 1/9 defining an overall main passage 3 to 5 including passage regions (passages 20, 17, 16, 7, 8, 9, 22 disposed in series – Figure 1) with circular cross sections formed in the mixer; the conical portion 1/9 being continuous with a downstream side of the throttle portion 2 and increasing in diameter (at 9) toward a downstream side of the main passage, the gas-liquid mixing device further comprising:
a passage 12b disposed in a tangential direction with respect to the main passage as seen in Figure 4, and the main passage 3 to 5 having a circular cross section at one or more portions thereof; wherein an inner diameter (e.g., at a downstream section of 9) of the conical portion 1/9 is larger than an inner diameter (e.g., at 7 or 16) of the throttle portion 2 in a connection surface (e.g., at 19) of the throttle portion and the conical portion, and an end part of the passage 12b is fluidly connected to a downstream outer peripheral side of the throttle portion via 7 and is fluidly connected to an upstream shaft end side (proximate 18) of the conical portion via 10, wherein the passage 12b including the end part connected to the throttle potion and the conical portion is formed in the tangential direction with respect to a central axis of the throttle portion (Figure 4); the passage 9 being a diverging conical portion; passages or grooves 12b formed in the tangential direction with respect to a central axis of the main passage 7 or 8 as seen in Figures and 1 and 4 and taught at § [0030] - [0031]); the grooves 12b formed on a joint surface 23 of the first member with respect to the second member (Fig. 2); an inner diameter of the passage 8 of the second member 1 is larger than an inner diameter of the passage 16 of the first member 2 at an upstream side of the first member 2 in a joint surface of the first and second members; wherein the end part of the passage 12b is in directed fluid communication with both the downstream outer peripheral
side of the throttle portion via 7 and the upstream shaft end side of the conical portion via 10.
Hanada et al. does not disclose the recited protruding portions on an inner wall of the conical portion of the main passage or a region of the main passage that is downstream of the outlet of the conical portion having a diameter that is larger than a diameter of the outlet of the conical portion.  
Mazzei ‘702 discloses a venturi mixer having protruding portions 66 located on an inner wall of the conical portion of the main passage as seen in Figure 3; the protruding portions 66 extending in a central axis direction of the main passage; the protruding portions 66 having a height that increases toward the downstream side as seen in Figure 1 of Mazzei ‘128 (incorporated by reference as above); and the protruding portions 66 extend to and terminate slightly within outlet section (at 64) downstream of the outlet of the conical portion.
It would have been obvious before the effective filing date of the invention to one skilled in the art to have provided the venturi mixer of Hanada et al. with the recited protruding portion(s) that extend to an outlet of the conical portion as taught by Mazzei ‘702 for the purposes of increase the total interface area between the fluids to thereby improve the mixing of the fluids and for straightening the flow in said conical portion to reduce energy loss due to turbulence (Mazzei ‘128 at col. 5, lines 51-59; Mazzei ‘702 at ¶ [0031]).
Furthermore, Green et al. discloses a venturi mixer 10 having a conical portion at 11b and a region (at 21) of the of the main passage that is downstream of the outlet of the conical portion 11b having a diameter that is larger than a diameter of the outlet of the conical portion as seen in Figure 1.  
It would have been obvious before the effective filing date of the invention to one skilled in the art to have provided /modified the venturi mixer of Hanada et al. with a region of the main passage that is downstream of the outlet of the conical portion having a diameter that is larger than a diameter of the outlet of the conical portion as taught by Green et al. for the purpose of slowing down the discharge velocity of the mixture leaving the venturi mixing device (col. 2, lines 8-22).  
Alternately, Sachnik discloses a venturi mixer 16 having a conical portion at 48 and a region (at 52) of the of the main passage that is downstream of the outlet of the conical portion 48 having a diameter that is larger than a diameter of the outlet of the conical portion as seen in Figure 1.  
It would have been obvious before the effective filing date of the invention to one skilled in the art to have provided /modified the venturi mixer of Hanada et al. with a region of the main passage that is downstream of the outlet of the conical portion having a diameter that is larger than a diameter of the outlet of the conical portion as taught by Sachnik for the purpose of creating a high pressure chamber that acts to refine the discharging mixture flowing therethrough (col. 5, lines 1-28).
Alternately, Hsu discloses a venturi mixer 10 having a conical portion at 1 and a region (at 12 and/or 3) of the of the main passage that is downstream of the outlet of the conical portion 1 having a diameter that is larger than a diameter of the outlet of the conical portion as seen in Figure 3.  
It would have been obvious before the effective filing date of the invention to one skilled in the art to have provided /modified the venturi mixer of Hanada et al. with a region of the main passage that is downstream of the outlet of the conical portion having a diameter that is larger than a diameter of the outlet of the conical portion as taught by Hsu for the purpose of creating an outlet chamber for the venturi mixer (¶ [0023], [0025]).
Alternately, McKenna et al. discloses a venturi mixer 10 having a conical portion at 16 and a region of the of the main passage that is downstream of the outlet of the conical portion 16 having a diameter that is larger than a diameter of the outlet of the conical portion as seen in Figures 1-2.  
It would have been obvious before the effective filing date of the invention to one skilled in the art to have provided /modified the venturi mixer of Hanada et al. with a region of the main passage that is downstream of the outlet of the conical portion having a diameter that is larger than a diameter of the outlet of the conical portion as taught by McKenna et al. for the purpose of creating an outlet chamber for the venturi mixer (¶ [0019]).
Note that US 5863128 to Mazzei teaches that the protruding portions 105, 106, 107, 108, 109, 110, 111, and 112 provided on the inner wall of the conical portion 43 are typically restricted to the conical portion 43 (col. 5, lines 1-12).  Thus, in view of this teaching/suggestion, to terminate the protruding portions at the outlet of the conical portion in HANADA (thus constrained from extending beyond the conical portion by being restricted to the conical portion), is well within the realm of obviousness to one skilled in the art.
In Hanada, the passages 12b are seen as oriented tangentially to an axis of passages 7 or 8 as seen in Figure 4.  Para. [0031] of Hanada teaches that “the groove portions [passages] 12b may be formed along a straight line extending outward in the radial direction without intersecting the central axis of the channel in the nozzle  member 2.  Therefore, the shape of the groove portion 12 is not limited to any particular shape, provided that it is in communication tangentially in relation to the circumference of the circumferential edge of the contracting portion 7 so as to generate a whirling stream.  The sectional shape and the number of the groove portion 12 is not limited to any particular sectional shape or any particular number of the groove portions 12, either.”  (emphasis added).  Accordingly, Hanada et al. is considered to reasonably disclose the recited tangential passages 12b.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hanada et al. (US 2012/0307588 A1) in view of Mazzei (US 2009/0314702) - that incorporates by reference US 5863128 to Mazzei and further in view of:  GREEN et al. (US 3304564) or SACHNIK (US 3701482) or HSU (US 2006/000675 A1) or McKenna et al. (US 2016/0296900 A1) as applied to claim 1 above and further in view of Targosh et al. (US 2724583).
The modified Hanada et al. venturi mixer does not disclose the recited arcuate discharge port.  Targosh et al. discloses a venturi mixer 1 with an arcuate discharge port 5 at a circumference of the main passage (Figures 2 and 5).   
It would have been obvious to one skilled in the art before the effective filing date of the invention to have further provided the venturi mixer of modified Hanada et al. with the recited arcuate discharge port as taught by Targosh et al. for the purposes of providing an arcuate shaped discharge flow from the venturi (col. 1, lines 66-70).

Allowable Subject Matter
None.

Response to Amendment
Applicant's arguments with respect to the pending claims have been considered but are not persuasive.  
Contrary to the remarks, the passages 12b in HANADA et al. are fluidly connected to the passage 7 as seen in Figures 1, 2, and 4 and fluidly connected to the throttle portion and conical portion as claimed and as outlined in the rejection above.  The remarks related to “12/18” are not necessarily accurate, since passage 12/18 is in fluid communication with the distal end of throttle passage 16 and with passage 8 in the conical portion 1/9 of the mixer.  The passages 12b are oriented in the tangential direction and are deemed equivalent to the tangential passage recited in the claims.  The recited “gas mixing passage” does not impart any peculiar structure to the claims – such subject matter is merely a simple passage of any geometry capable of flowing a fluid therethrough.  The examiner notes the claim terms are not recited with any specificity (such as the recited throttle portion, conical portion, connection surface, shaft end side, etc.) and are so broad in scope that the similar structure seen in HANADA et al. can be interpreted at will to meet the broadly recited claims.
Nevertheless, a structural difference noted by the examiner is the instant invention locates the tangential gas mixing passages 9 coplanar with the distal end of the throttle portion 6 (see instant Figures 1 and 4) and leading the injected gas directly into the diverging section 10 within the conical portion 16.  This distinguishes over HANADA et al. since the tangential passages 12b therein are upstream of the distal end of the throttle portion 2 and certainly lack the coplanar arrangement of the instant invention.  This is a distinguishing feature over HANADA et al. but would require further searching of the prior art to determine the ultimate patentability of such a feature.  But, this feature would remove HANADA et al. as a viable reference and at least further the prosecution in that respect.  Applicant may argue the instant claims recite some version of this distinguishing feature, however, the byzantine and broad claim language is mapped out feature for feature in the 103 rejection and does not resemble the subject matter proposed in this section.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
Per Rule 1.116(b)(3):  “An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.”  Thus, an amendment after final lacking such showing will be denied entry.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.  ANY RESPONSE FILED AFTER THE MAILING DATE OF THIS FINAL REJECTION WILL BE SUBJECT TO THE PROVISIONS OF MPEP 714.12 AND 714.13 - NO EXCEPTIONS.
The examiner of record follows the interview after-final policy set forth in MPEP 713.09:  
Normally, one interview after final rejection is permitted. However, prior to the interview, the intended purpose and content of the interview [agenda] should be presented briefly, preferably in writing.  Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration.  Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.  (emphasis added)
	The agenda will be made of record per USPTO policy.

Moreover, any response after-final should be filed under the no-fee required AFCP 2.0 program, if meeting the program requirements, that authorizes additional time for examiners, at their discretion, to search and/or consider responses after final rejection during this late stage of the prosecution.  SEE:  https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Written or telephonic status inquiries will not be responded to - see the next section.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/CHARLES COOLEY/           Examiner, Art Unit 1774                                                                                                                                                                                             





22 July 2022